Citation Nr: 0210330	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  98-06 793	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinus condition, 
headaches, hair loss, low blood count, and fatigue, to 
include as secondary to an undiagnosed illness.

2.  Entitlement to an increased disability evaluation for a 
right knee disability effective prior to August 4, 1999, 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability evaluation for a 
right knee disability effective as of August 4, 1999, but 
prior to April 1, 2001, evaluated as 20 percent disabling.

(Entitlement to an increased disability evaluation for a 
right knee disability effective as of April 1, 2001, 
currently evaluated as 30 percent disabling, will be 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to July 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices .  In an August 1995 decision, 
the Nashville, Tennessee, Regional Office, denied the 
veteran's claims of entitlement to service connection for a 
sinus condition, headaches, hair loss, low blood count, and 
fatigue, to include as secondary to an undiagnosed illness.  
In an August 1997 decision, the Montgomery, Alabama, Regional 
Office (RO), denied a claim seeking entitlement to an 
increased (compensable) disability rating for a service-
connected right knee disorder, status post partial and medial 
meniscectomy.  At present, the claims are before the Board 
for appellate review.

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issue 
of entitlement to an increased disability evaluation for a 
right knee disability effective as of April 1, 2001, 
currently evaluated as 30 percent disabling.  When the Board 
completes this development, it will notify the veteran as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing the response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  An August 1995 rating decision denied entitlement to 
service connection for sinus condition, headaches, hair loss, 
low blood count, and fatigue. 

2. In March 1996, the veteran filed a timely notice of 
disagreement.

3.  Pursuant to the Board's request in a June 1999 remand, in 
July 1999, the RO issued a statement of the case addressing 
the claims of service connection for sinus condition, 
headaches, hair loss, low blood count, and fatigue.  The 
veteran was notified of the need to perfect his appeal via 
the statement of the case.

4.  A substantive appeal as to the claims of service 
connection for sinus condition, headaches, hair loss, low 
blood count, and fatigue was not timely filed.

5.  In an April 8, 2002 letter, the Board notified the 
veteran that it was raising the issue of the timeliness of 
his substantive appeal regarding the issues of entitlement to 
service connection for sinus condition, headaches, hair loss, 
low blood count, and fatigue.  He was given 60 days to 
present a written argument, submit additional evidence 
relevant to jurisdiction or to request a hearing.

6.  No additional argument or response to the April 8, 2002 
Board letter has been submitted by the veteran. 

7.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal 
regarding the issues of increased disability evaluations.

8.  Prior to August 4, 1999, the veteran's right knee 
disability was characterized by subjective complaints of 
pain, swelling, knee popping and catching upon active motion; 
right knee range of motion was from 0-5 degrees of extension 
to 120-130 degrees of flexion and no evidence of frequent 
episodes of locking and effusion into the joint, flexion 
limited to 30 degrees, or extension limited to 15 degrees.

9.  As of August 4, 1999, but prior to April 1, 2001, the 
veteran's right knee disability was characterized by evidence 
of painful motion, some guarding on movement, instability and 
slight laxity. 

10.  X-ray and Magnetic Resonance Imaging (MRI) evidence 
demonstrates right knee degenerative joint disease. 


CONCLUSIONS OF LAW

1.  As there is no timely filed substantive appeal, the Board 
lacks jurisdiction to review the veteran's claims of 
entitlement to service connection for sinus condition, 
headaches, hair loss, low blood count, and fatigue.  38 
U.S.C.A. §§ 5103A, 7104, 7105, 7108 (West 1991 & Supp. 2001); 
38 C.F.R. 20.101, 20.200, 20.202, 20.302 (2001).

2.  The criteria for an increased disability evaluation in 
excess of 10 percent for a right knee disability effective 
prior to August 4, 1999 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5258, 
5259, 5260, 5261 (2001).  

3.  The criteria for an increased disability evaluation in 
excess of 20 percent for a right knee disability effective as 
of August 4, 1999, but prior to April 1, 2001 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.41-4.42, 4.71a, 
Diagnostic Code 5257 (2001).  

4.  The criteria for a separate 10 percent disability 
evaluation for arthritis of the right knee effective as of 
August 4, 1999, but prior to April 1, 2001 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Sinus Condition, Headaches,
Hair Loss, Low Blood Count, and Fatigue.

With regard to the claims of service connection for sinus 
condition, headaches, hair loss, low blood count, and 
fatigue, the initial question that must be resolved is 
whether the Board has jurisdiction to consider the issue.  38 
U.S.C.A. § 7104.  Specifically, it must be determined whether 
the veteran filed a timely substantive appeal with regard to 
his claims.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
provided, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200 (2001).  A substantive appeal 
consists of a properly completed VA Form 9 "Appeal to the 
Board of Veterans' Appeals," or correspondence containing 
the necessary information.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202 (2001).

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time, whichever is 
later.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b) (2001).  
If the claimant fails to file a Substantive Appeal in a 
timely manner, he is statutorily barred from appealing the RO 
decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

In this case, the issues of entitlement to service connection 
for sinus condition, headaches, hair loss, low blood count, 
and fatigue were first denied by the Nashville, Tennessee 
Regional Office in an August 1995 rating decision.  
Subsequently, pursuant to the Board's request in a June 1999 
remand, on July 9, 1999, the RO issued a statement of the 
case addressing the claims of service connection for sinus 
condition, headaches, hair loss, low blood count, and 
fatigue.  The veteran was notified of the need to perfect his 
appeal via the statement of the case.  The July 1999 
statement of the case informed the appellant that he had to 
file his appeal with that office within 60 days from the date 
of that letter or within the remainder, if any, of the one-
year period from the date of the letter notifying him of the 
action that he had appealed.  However, the veteran's VA Form 
9 (substantive appeal) was received at the RO on March 16, 
2000, which is at least 6 months pass the 60-day period 
(ending on September 7, 1999) allowed in the statement of the 
case.  As well, the VA Form 9 was received more than 3 years 
pass the allowed one-year period from the August 1995 initial 
denial, which ended August 1996.  No additional VA forms 9 or 
other statements were received from the veteran or his 
representative prior to September 7, 1999.

In a letter dated April 8, 2002, the Board notified the 
veteran that his substantive appeal may not have been filed 
in a timely manner with respect to the claims of service 
connection for sinus condition, headaches, hair loss, low 
blood count, and fatigue.  The Board gave the appellant the 
opportunity to submit additional argument or evidence in 
regard to this matter, and to request a hearing on the issue.  
However, to the present, the veteran or his representative 
have neither responded to the April 2002 Board letter nor 
submitted any related additional arguments/evidence. 

Upon a review of the claims file, the Board finds that the 
veteran failed to timely perfect an appeal with respect to 
the issues of entitlement to service connection for sinus 
condition, headaches, hair loss, low blood count, and 
fatigue.  As well, the Board finds that the veteran did not 
submit a written statement contending that good cause existed 
warranting an extension of the 60-day time period for filing 
a substantive appeal prior to the expiration of that time 
limit.  See 38 U.S.C.A. 7105(d)(3) (West 1991); 38 C.F.R. 
20.303 (2001).  As such, the Board does not have jurisdiction 
to review the veteran's claims, and the claims must be 
dismissed for failure to file a timely substantive appeal.

The Board is aware that although it has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant. 
VAOPGCPREC 9-99, 64 Fed. Reg. 52,376 (1999).  In this case, 
the veteran was informed of the Board's intent to consider 
the jurisdictional question in the April 8, 2002 
correspondence discussed above.  As such, the Board finds 
that the veteran was afforded appropriate procedural 
protections to assure adequate notice and a chance to be 
heard on that aspect of the claims.

Lastly, in arriving at its conclusion, the Board considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
which was signed into law during the pendency of this appeal.  
This liberalizing law is applicable to the veteran's appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Board notes, however, that although the 
recent change in the law fundamentally changes the nature of 
VA's duty to inform and assist claimants with their claims, 
the VCAA did not modify or change the statutory standards 
governing the Board's jurisdiction.  As such, the VCAA has no 
application to the facts of this case.

II.  Increased Disability Evaluations for a Right Knee 
Disability.

As previously indicated, on November 9, 2000, the President 
signed into law the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001).  In substance, the 
VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits under the laws administered by 
VA.  In pertinent part, this law redefines the obligations of 
VA with respect to the duty to assist.  The provisions of the 
VCAA apply to all claims for VA benefits, to include claims 
involving entitlement to increased ratings.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments became effective on November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA, and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  Further, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 46,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  

In the present case, the Board finds that VA's redefined duty 
to assist as set forth in the VCAA has been fulfilled 
regarding the issues addressed in this decision.  The Board 
finds that the veteran has been provided adequate notice as 
to the evidence needed to substantiate his claims for 
increased ratings for a right knee disability.  In the 
February 1998 statement of the case, and in the October 1998, 
February 2000, September 2000, and August 2001 supplemental 
statements of the case, the RO informed the veteran of the 
type of evidence that would be needed to substantiate his 
claims.  The Board finds, therefore, that such documents are 
essentially in compliance with VA's revised notice 
requirements.  Accordingly, the Board finds that VA does not 
have any further outstanding duty to inform the veteran that 
any additional information or evidence is needed.

Upon reviewing the veteran's claims file, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issues addressed in this decision has been identified and 
obtained.  The RO has afforded the veteran comprehensive VA 
examinations in August 1999 and May 2001, and has obtained 
all noted records of medical treatment for the disorder at 
issue.  The veteran was also afforded the opportunity to 
testify during an appeal hearing at the RO in November 2000.  
The Board is not aware of any additional relevant evidence 
which is available in connection with this appeal, and 
concludes that all reasonable efforts have been made by VA to 
obtain the evidence necessary to substantiate the veteran's 
claims.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive.  See 
generally VCAA; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).

With respect to the musculoskeletal system, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995); see generally VAOPGCPREC 36-97.  
The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2001).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2001).  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2001).

In this case, in an August 1992 rating decision, the veteran 
was awarded service connection for status post partial and 
medial meniscectomy, postoperative right knee, and was 
assigned a noncompensable evaluation under Diagnostic Code 
5259, effective July 11, 1992.  In an October 1998 rating, 
his disability evaluation was increased to a 10 percent 
rating effective April 20, 1998, under Diagnostic Code 5259.  
Following the June 1999 Board's remand for additional 
development, in a February 2000 rating decision, the 
veteran's award was recharacterized as status post partial 
and medial meniscectomy of the right knee, status post 
revision of the anterior cruciate ligament (ACL) and 
debridement of the medial meniscus.  The veteran's award was 
increased to a 20 percent evaluation, under Diagnostic Code 
5257, effective August 4, 1999.  And, in an August 2001 
rating decision, the veteran's award was again increased to a 
30 percent rating, under Diagnostic Code 5257, effective 
April 1, 2001.  Since July 1992 to the present, the veteran 
has been awarded a total disability evaluation based on 
convalescence under 38 C.F.R. 4.30 for various periods of 
convalescence due to surgeries for his right knee disability.

A. Effective Prior to August 4, 1999,
Evaluated as 10 Percent Disabling.

The medical evidence includes a November 1994 VA examination 
report showing no evidence of swelling, tenderness or 
impaired range of motion of any major joint.  Additionally, 
the evidence includes records from a VA medical Center (VAMC) 
dated from 1994 to 2001.  These records include various 
notations dated in April 1996 showing the veteran underwent a 
right knee bone-tendon-bone graft with no significant 
patellofemoral and mediolateral joint line degenerative joint 
disease.  Right ACL deficiency was noted, with no discomfort 
but a range of motion of 0 to 30 degrees.  However, only a 
few months later, May 1996 x-rays showed ACL repair with 
intact joint spaces and August 1996 notations show right knee 
with full extension and flexion to 120 degrees (full flexion 
being 140 degrees).

November 1996 notations indicate the veteran complained of 
right knee pain and swelling.  And, August 1998 notations 
show additional complaints of right knee popping, swelling 
and catching upon active motion.  Status post ACL 
reconstruction with no improvement was noted.  The veteran's 
right knee had 1+ Lachman with a range of motion from 5 to 
130.  He was diagnosed with right knee derangement.  

The VAMC medical records also include September 1998 
notations which show that, due to the diagnosed internal 
derangement, the veteran underwent a right knee arthroscopy 
with partial lateral meniscectomy.  His postoperative 
diagnosis was posterolateral bucket handle meniscal tear and 
laxity of ACL graft.  However, October 1998 notations show 
the veteran's range of motion was 0 to 130 degrees, although 
with 2+ drawer and Lachman signs, but with no laxity or pivot 
shift.

As discussed above, in an August 1992 rating decision, the 
veteran was awarded service connection for status post 
partial and medial meniscectomy, postoperative right knee, 
and was assigned a noncompensable evaluation under Diagnostic 
Code 5259, effective July 11, 1992.  Subsequently, in an 
October 1998 rating, his disability evaluation was increased 
to a 10 percent rating effective April 20, 1998 under 
Diagnostic Code 5259.

Under Diagnostic Code 5259, a 10 percent rating, which is the 
maximum allowed, is assigned for symptomatic postoperative 
residuals of removal of semilunar cartilage.  See 38 C.F.R. 
4.71a, Diagnostic Code 5259 (2001).  Other potentially 
applicable diagnostic Codes are 5258, 5260 and 5261.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (implicitly holding 
that the BVA's selection of a Diagnostic Code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law," if relevant data is 
examined and a reasonable basis exists for its selection) 
(Citations omitted).

Under Diagnostic Code 5258, a 20 percent disability 
evaluation is warranted where there is evidence of 
dislocation of the semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint.  See 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5258.  In this case, the 
evidence shows subjective complaints of pain, swelling, knee 
popping and catching upon active motion, as well as a right 
knee arthroscopy with partial lateral meniscectomy in 
September 1998 due to internal derangement.  However, the 
evidence does not specifically indicate that the veteran's 
symptomatology included frequent episodes of locking, pain 
and effusion into the joint.  As a matter of fact, as of 
October 1998, the veteran's range of motion was 0 to 130 
degrees, although with 2+ drawer and Lachman signs, but with 
no laxity or pivot shift.  As such, an increased rating in 
excess of 10 percent for a right knee disability effective 
prior to August 4, 1999 is not warranted under Diagnostic 
Code 5258. 

Additionally, given that the veteran's right knee range of 
motion was from 0-5 of extension to 120-130 of flexion, even 
when considering the complaints of pain in relation to 
functional loss, it is clear that the veteran's right knee 
disability cannot be equated with the criteria for an 
increased (20 percent) rating under either Diagnostic Code 
5260 (requiring flexion limited to 30 degrees for an 
increased rating) or Diagnostic Code 5261 (requiring 
extension limited to 15 degrees for an increased rating).

After careful review of the medical evidence, the Board 
concludes that the veteran's 10 percent evaluation, effective 
prior to August 4, 1999, under Diagnostic Code 5259, fully 
contemplates the level of his service connected right knee 
disability.  As 10 percent is the maximum rating allowed 
under Diagnostic Code 5259, an increased rating in excess of 
10 percent is not available to the veteran under this 
Diagnostic Code 5259.  And, as described above, an increased 
rating in excess of 10 percent is not warranted under 
Diagnostic Codes 5258, 5260 and 5261.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258, 5259, 5260, 5261 (2001). 

In arriving at this conclusion, the Board has considered the 
effect of pain in rating the veteran's service connected 
right knee disability.  Although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  From a functional point of view, it 
is clear that the complaints of pain are not reflective of a 
higher rating.  As noted, prior to August 4, 1999, the 
veteran's right knee range of motion was from 0-5 of 
extension to 120-130.  In other words, the pain complaints 
are not supported by adequate pathology, as required under 
§§  4.40, 4.45 ,4.59, to warrant a higher than 10 percent 
rating.

Lastly, the Board acknowledges that April 1996 VA medical 
notations showed mediolateral joint line degenerative joint 
disease.  However, only a few months later, May 1996 x-rays 
show ACL repair with intact joint spaces and August 1996 
notations show right knee with full extension and flexion to 
120 degrees (full flexion being 140 degrees).  Even assuming 
that the veteran's right knee had degenerative joint disease 
for the entire period prior to August 4, 1999, the Board 
finds that the veteran may not receive an additional 10 
percent rating under Diagnostic Code 5003 or 5010, which 
gives a 10 percent rating for noncompensable limitation of 
motion when arthritis is established by X-ray findings.  
Diagnostic Code 5259, which is the Diagnostic Code under 
which the veteran is evaluated prior to August 1999, 
contemplates symptoms such as limitation of motion.  See 
VAOPGCPREC 9-98 (August 14, 1998).  And thus, a separate 10 
percent rating for noncompensable limitation of motion would 
violate the rule against pyramiding. 38 C.F.R. § 4.14.

B. Effective as of August 4, 1999, but Prior to April 1, 
2001,
Evaluated as 20 percent disabling.

An August 1999 VA examination report shows the veteran 
presented objective evidence of painful motion, instability 
and some guarding on movement.  However, there was no edema, 
effusion, weakness, tenderness, redness, heat or abnormal 
movement.  His gait was good with a light limp.  At this 
time, he did not have an usual shoe pattern and did not use a 
cane, but wore a Don Joy extension brace.  His range of 
motion was extension limited to 5 degrees (0 degrees being 
full extension), and flexion limited to 108 (140 degrees 
being full flexion).  The veteran's diagnosis was post 
surgery times two, degenerative joint disease of the right 
knee involving a torn cartilage and ACL tear with loss of 
function due to pain.  X-ray evidence supports the diagnosis 
by showing mild narrowing of the lateral compartment of the 
right knee with history of ACL repair.

A private MRI report dated in March 2000, shows a diagnosis 
of status post ACL reconstruction with evidence of disruption 
of the ACL graft, moderate joint effusion, tears of the 
posterior horn of both menisci, and postoperative changes 
involving the patellar tendon.

Additionally, VAMC records show that, in December 2000, the 
veteran underwent right knee surgery once again.  At this 
time, he underwent a revision of the right ACL reconstruction 
using an allograft of bone-patella-tendon-bone, and 
debridement of the medial meniscus.  His pre-operative 
diagnosis was failed right ACL reconstruction, and his 
postoperative diagnosis was failed right ACL reconstruction, 
with degenerative meniscal tears on the medial side.

Lastly, January 2001 VAMC notations show the veteran had a 
right knee range of motion of 5 to 130 degrees with no 
appreciable effusion.  He was deemed to have excellent 
patellar mobility and "rock solid" Lachman without any 
shift, although with anterior drawer slightly lax with a 3 
millimeter of more anterior shift than the contralateral 
side.  X-rays revealed a Kurosaka screw in the tibia and a 
bone block without opaque fixation of the femur.  The 
examiner further noted that the veteran had a significant 
degenerative knee as evidenced by the prior arthroscopy.

The relevant Diagnostic Code 5257 provides the following 
evaluations for knee disabilities involving recurrent 
subluxation or lateral instability: 10 percent for slight; 20 
percent for moderate; and 30 percent (the maximum allowed) 
for severe impairment.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2001).  Since Diagnostic Code 5257 is not 
predicated on loss of range of motion, §§ 4.40 and 4.45 with 
respect to pain do not apply.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  The General Counsel in VAOPGCPREC 9-98 held 
that a separate rating for arthritis could also be based on 
x-ray findings and painful motion under 38 C.F.R. § 4.59.  
See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 
1997).  Where additional disability is shown, a veteran rated 
under Diagnostic Code 5257 can also be compensated under 5003 
and vice versa.

Traumatic arthritis established by x-ray findings will be 
rated on the basis of degenerative arthritis which in turn is 
rated as limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With x- 
rays evidence of involvement of 2 or more major joints or 2 
or more minor joint groups a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2001).

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees.  And, 
a 30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2001).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  A 30 percent 
disability evaluation is in order where there is limitation 
of leg extension to 20 degrees.  A 40 percent disability 
evaluation is assigned where there is limitation of leg 
extension to 30 degrees.  And, a 50 percent evaluation is 
assigned where there is limitation of leg extension to 45 
degrees.  See 38 C.F.R. 
§ 4.71a, DC 5261 (2001).

Upon a review of the evidence, the Board notes that as of 
August 4, 1999, but prior to April 1, 2001, the veteran's 
right knee presented objective evidence of painful motion, 
instability and some guarding on movement.  Although in 
December 2000 he underwent right knee revision of the right 
ACL reconstruction using an allograft of bone-patella-tendon-
bone and debridement of the medial meniscus; a month later 
(per January 2001 VAMC notations) he had a right knee range 
of motion of 5 to 130 degrees with no appreciable effusion, 
excellent patellar mobility and "rock solid" Lachman 
without any shift, although with anterior drawer slightly lax 
with a 3 millimeter of more anterior shift than the 
contralateral side. 

In considering whether the veteran's right knee disability 
warrants an evaluation in excess of 20 percent under the 
provisions of Diagnostic Code 5257, the Board notes that the 
evidence shows the veteran's right knee is deemed to have 
only slight laxity (per the January 2001 VAMC notations).  As 
such, the Board finds that the preponderance of the evidence 
is against the assignment of a disability evaluation in 
excess of 20 percent for a right knee disability, under 
Diagnostic Code 5257, effective as of August 4, 1999, but 
prior to April 1, 2001.  The veteran's claim is therefore 
denied.  See 38 C.F.R. § 4.71a, DC 5257 (2001).  

The Board has also considered whether the veteran's right 
knee disability should be rated under another diagnostic code 
that could result in a rating higher than 20 percent. As of 
August 4, 1999, but prior to April 1, 2001, the veteran's 
right knee range of motion was from 0-5 degrees of extension 
to 108-130 degrees of flexion.  However, Diagnostic Code 5260 
contemplates a 30 percent disability evaluation, which is the 
maximum allowed under this rating, where there is limitation 
of knee flexion to 15 degrees.  As such, an increased 
disability evaluation in excess of 20 percent cannot be 
assigned under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2001).  Further, although Diagnostic 
Code 5261 allows for the assignment of an increased 
evaluation in excess of 20 percent, the evidence does not 
show that the veteran has limitation of right knee extension 
to 20 degrees.  As such, the preponderance of the evidence is 
against the assignment of an increased disability evaluation 
in excess of 20 percent for the veteran's right knee 
disability under Diagnostic Code 5261.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2001).  In addition, the Board 
has also considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  However, while the Board does not doubt the 
presence of pain in the veteran's right knee, including pain 
on motion, the Board finds the objective evidence of record 
does not show that, on the occasions where the veteran has 
presented to medical examiners with complaints of significant 
pain, the limitation of motion approaches that required by 
either Diagnostic Code 5160 or Diagnostic Code 5261 for a 
higher evaluation.

The Board has considered the provisions of Diagnostic Code 
5256 which contemplates ankylosis of the knee.  However, as 
the veteran's right knee disability is not characterized by 
ankylosis, a rating in excess of 30 percent is not warranted 
under DC 5256.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2001); Butts v. Brown, 5 Vet. App. 532 (1993).

Finally, the Board has considered whether the veteran's right 
knee disorder should be assigned a rating for arthritis 
separate from the 20 percent rating assigned under Diagnostic 
Code 5257.  Based on a review of the record, the Board finds 
that a separate 10 percent rating for the veteran's right 
knee arthritis under Diagnostic Code 5010 is appropriate in 
this case.  In this regard, the medical records contain x-ray 
and MRI evidence showing the veteran's right knee has 
degenerative arthritis.  There is also credible evidence of 
limited and/or sometimes painful motion of the right knee.  
As such, the Board finds that the preponderance of the 
evidence supports the award of a separate 10 percent rating 
for the veteran's right knee disability under Diagnostic Code 
5010, taking into account the previously discussed VA General 
Counsel opinions.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.

III.  Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) is warranted.  
In the instant case, however, there has been no showing that 
the right knee disability alone, for the periods discussed 
above, has caused marked interference with employment (i.e., 
beyond that contemplated in the currently assigned 
evaluations), necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards. 

Although the veteran asserted during the November 2000 RO 
hearing that his right knee gives out and buckles, and is 
constantly painful causing him to work in pain on a daily 
basis, he also indicated that is currently employed at a 
factory.  The Board acknowledges that the right knee 
disability causes some interference with the veteran's daily 
life and employment.  However, the evidence simply does not 
show that the veteran's right knee disability has caused 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluations).  
Additionally, the Board acknowledges the veteran has 
undergone at least three surgeries for his right knee 
disability since 1991.  However, the frequency of such 
hospitalizations do not rise to the level necessary to render 
impracticable the application of the regular schedular 
standards.

To the extent that the veteran may experience functional 
impairment due to the service-connected disability addressed 
here, the Board finds that such impairment is contemplated in 
the currently assigned ratings.  In essence, the Board finds 
no evidence of an exceptional or unusual disability picture 
in this case which renders impracticable the application of 
the regular schedular standards. 

In that regard, the Board observes that with respect to the 
disability at issue, the applicable rating criteria 
contemplates higher ratings.  However, the Board has not 
found the disability under consideration to be of such 
severity as to warrant assignment of a higher rating on a 
schedular basis than that indicated above.  Likewise then, 
referral for consideration for extra-schedular evaluations is 
not warranted here.  See Bagwell v. Brown, 9 Vet. App. 237, 
239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A timely substantive appeal not having been filed, the 
veteran's appeal on the issues of entitlement to service 
connection for sinus condition, headaches, hair loss, low 
blood count, and fatigue is dismissed.

An evaluation in excess of 10 percent for a right knee 
disability effective prior to August 4, 1999 is denied.

An evaluation in excess of 20 percent for a right knee 
disability effective as of August 4, 1999, but prior to April 
1, 2001 is denied.

A separate 10 percent disability evaluation for right knee 
arthritis effective as of August 4, 1999, but prior to April 
1, 2001 is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

